Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

   HALLMARK SPECIALTY INSURANCE
   COMPANY,

                 Plaintiff,                                   Case No. 20-CIV-61483-RAR
   v.

   LION HEART SURGICAL SUPPLY LLC, LION
   HEART SURGICAL SUPPLY CORP., FABIAN
   CONDE, JANAINA D. NASCIMENTO,
   JOHNSON & JOHNSON, ETHICON, INC.,
   ETHICON US, LLC, XS SUPPLY, LLC, JON M.
   BIRD, TYLER BERGER, IVAN RODIMUSHKIN,
   DAVID W. LONGDUE III, and BRENDAN
   THOMAS,

                 Defendants.

   and

   LION HEART SURGICAL SUPPLY CORP.,
   FABIAN CONDE, and JANAINA D.
   NASCIMENTO,

          Counter-Plaintiffs,

   v.

   HALLMARK SPECIALTY INSURANCE
   COMPANY,

         Counter-Defendant.
   _____________________________________________/

         MOTION IN LIMINE OF HALLMARK SPECIALTY INSURANCE COMPANY:
        NO DEFENDANT SHOULD BE PERMITTED TO MAKE STATEMENTS, OFFER
         EVIDENCE OR ARGUE CONTRARY TO APPLICABLE LEGAL AUTHORITY

          Plaintiff Hallmark Specialty Insurance Company (“Hallmark”) seeks a declaratory

   judgment regarding Hallmark’s rights and obligations under an insurance policy issued to Lion

   Heart Surgical Equipment Corp. (“LHSEC”). LHSEC is not a defendant in the underlying action.

   Defendants in the underlying action, including Lion Heart Surgical Supply Corp. (“LHSSC”), Lion
                                                                                  1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 2 of 15




   Heart Surgical Supply LLC (“LHLLC”), Fabian Conde, and Janaina D. Nascimento (collectively,

   the “LH Defendants”) claim -- but have no -- insured status under the Hallmark policy.

          The material facts are undisputed, the law is clear, and discovery has proven that none of

   the defendants in the underlying action is an “Insured” under the plain and unambiguous Hallmark

   policy. Hallmark made no mistake in issuing the policy to LHSEC. As a matter of law, there was

   no mutual mistake regarding the “Insured’s” name.

          In addition, after this coverage action was filed, LHLLC principal Nascimento pled guilty

   in federal court to criminal acts that form the entire basis of the underlying action against the LH

   defendants. The criminal acts exclusion in the policy applies to bar all coverage for the underlying

   action even if the LH defendants were insureds, which they are not.

          I.      No Defendant Should Be Permitted To Make Statements, Offer Evidence
                  Or Argue That Lion Heart Surgical Equipment Corp. Did Not Exist

          An insurer may rely on a representation by a prospective insured’s broker in preparing

   the policy. See Progressive Am. Ins. Co. v. Steele, 15 F.Supp.3d 1240, 1250 (M.D. Fla. 2014)

   (“[broker’s] indication to Progressive that he obtained the necessary exclusion form from

   [policyholder] was sufficient for Progressive to write the Policy excluding [uninsured driver] from

   coverage”). “An insurer is entitled, as a matter of law, to rely upon the accuracy of the information

   [provided] and has no duty to make additional inquiry.” See United Auto Ins. Co. v. Salgado, 22

   So.3d 594, 601 (Fla. 3d DCA 2009).

          Whether LHSEC filed documents with the Florida Secretary of State is irrelevant.

   Hallmark was entitled, as a matter of law, to rely on PAG’s instruction to name LHSEC as the

   insured on both Hallmark policies. Hallmark had no obligation whatsoever to investigate whether

   LHSEC was a sole proprietorship, LLC, corporation or non-existent. Hallmark did not investigate

   the legal status of LHSEC. Because Hallmark had no obligation to investigate LHSEC’s status,


                                                    2
                                                                                       1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 3 of 15




   and Hallmark did not perform any investigation, Hallmark cannot be found liable for any mistake

   in issuing the policy to LHSEC, even if a non-existent entity. Whether LHSEC was a non-existent

   entity is, therefore, not relevant to any party’s case against Hallmark.

          Hallmark respectfully requests that the Court order and instruct that no party make any

   statement, offer any evidence or argue that (1) LHSEC was a non-existent entity or (2) that

   Hallmark had any obligation to determine whether LHSEC was an existing entity.

          II.     No Defendant Should Be Permitted To Make Statements, Offer Evidence Or Argue
                  Contrary To Florida Law That Reformation Requires Mutual Mistake

          A policy cannot be reformed to state that LHSSC, and not LHSEC, was the “Named

   Insured”, unless the LH Defendants prove by clear and convincing evidence that both the

   purported insured and Hallmark were mistaken regarding which entity was to be the insured. See

   Tobin v. Mich. Mut. Ins. Co., 948 So.2d 692, 696 (Fla. 2006) (in which the Florida Supreme Court

   held that reformation requires a mutual mistake). “A mistake is mutual when the parties agree to

   one thing and then, due to either a scrivener’s error or inadvertence, express something different

   in the written instrument”. Id. at 696.

          ‘Reformation is an equitable remedy which ‘acts to correct an error not in the parties’
          agreement but in the writing which constitutes the embodiment of the agreement.’…’In
          reforming a written instrument,’ the court ‘in no way alters the agreement of the
          parties. Instead, the reformation only corrects the defective written instrument so that it
          accurately reflects the true terms of the agreement actually reached.’…‘Florida courts have
          sharply delimited a narrow range of circumstances that will support reformation: …
          [including] mutual mistake’…‘a mistake is mutual when the parties agree to one thing and
          then, due to either a scrivener’s error or inadvertence express something different in the
          written instrument’…Reformation is generally not an available remedy where only a
          unilateral mistake is present…There is no ‘clerical mistake’ or ‘scrivener’s error’ at issue
          here. Whether or not it was [insured actor’s] intent to include [an entity] as a Named
          Insured in the Policy is immaterial, because it was clearly not [insurer’s]. ‘When an
          instrument is written as one party understands it, and not as the other party understands it,
          there is no ground for reform’…Accordingly, the Court concludes that the [insured actor’s]
          unilateral mistake - repeated over the course of three years [and three policies] - does not
          give rise to reformation….



                                                     3
                                                                                      1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 4 of 15




   Mount Hawley Ins. Co. v. Miami River Port Terminal, 228 F.Supp.3d 1313, 1327 (S.D. Fla. 2017)

   (“MRPT”). MRPT, from the Southern District of Florida, is a case with facts similar to the case at

   bar. In MRPT, an entity was not added as a “Named Insured” to the policy, notwithstanding the

   insured had requested that it be included. The non-insured entity’s address was the same as a

   named insured. Neither the insured nor the insured’s broker brought the omission to the insurer’s

   attention until after the claim against the non-insured entity had been made. The court denied the

   insured’s request for reformation and granted the insurer’s dispositive motion on the ground that

   the omitted entity was not included as a named insured. It was not a mutual mistake.

          Hallmark respectfully requests that the Court order and instruct that no party make

   any statement, offer any evidence or argue that reformation is permitted by anything less than clear

   and convincing evidence of a mutual mistake by Hallmark and the LH defendants’ agent PAG

   Insurance Services, Inc. (“PAG”) in naming LHSEC as the insured.

          Hallmark respectfully requests that the Court order and instruct that no party make any

   statement, offer any evidence or argue that a “simple” or “unilateral” mistake permits reformation

   of the Hallmark policies. As a matter of law, a unilateral mistake does not permit policy

   reformation.

          III.    No Defendant Should Be Permitted To Make Statements, Offer Evidence Or Argue
                  That Hallmark Is Bound By The Mistakes Of PAG Or The LH Defendants

          It is undisputed that PAG was the LH defendants’ broker, and thus agent. It is also

   undisputed that USG, the underwriter, was Hallmark’s agent in the insurance transaction.

   Hallmark is not bound by the statements or actions of PAG. See Banco Ficohsa v. Aseguradora

   Hondurena, S.A., 937 So.2d 161, 165 (Fla. 3d DCA 2006) (“Florida law treats an insurance broker

   as an agent of the insured rather than the insurer”). Only the LH defendants are bound by the

   actions of PAG. See Quorum, 186 F.Supp.3d at 1327-28 (“It is the law of Florida that an insured


                                                    4
                                                                                      1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 5 of 15




   is bound by the actions of its broker”); Mercury Ins. Co. v. Sherwin, 982 So.2d 1266, 1269 (Fla.4th

   DCA 2008) (insured bears the burden of its broker’s error); Liberty Mutual Ins. Co. v. Scalise, 627

   So.2d 87, 91 (Fla. 1st DCA 1993) (“An insured is bound by his broker’s acts, even [if] fraudulent,

   and is charged with such broker’s knowledge, and cannot challenge the validity of the contract

   which the broker makes for him. Consequently, a misrepresentation or breach of warranty by such

   broker is, in law, the act of the insured….”); Nugget Oil, Inc. v. Universal Sec. Ins. Co., 584 So.2d

   1068, 1071 (Fla. 1st DCA 1991) (“[insurer] was not to blame if [broker] requested the wrong

   uninsured motorist limits. The conflict of testimony between [insured] and [broker] concerning the

   amount of coverage is, therefore, irrelevant because [broker] was [insured’s] agent and [insured]

   was bound by [broker’s] actions”); Empire Fire & Marine Ins. Co. v. Koven, 402 So.2d 1352, 1353

   (Fla. 4th DCA 1981) (“[B]ecause the broker was the agent of the insured, the insured was bound

   by the agent’s actions,” even if the broker acted in excess of his or her authority or made a mistake).

          Hallmark respectfully requests that the Court order and instruct that no party make any

   statement, offer any evidence or argue that Hallmark is bound by or responsible for mistakes by

   PAG or the LH defendants or between PAG and the LH defendants.

          IV.     No Defendant Should Be Permitted To Make Statements,
                  Offer Evidence Or Argue That He, She Or It Did Not Read
                  The Policies And Was Unaware Of Their Contents

          No party can avoid policy terms by claiming that he, she or it did not read the policy,

   particularly a party that was on inquiry notice. See Admiral Ins. Co. v. Cresent Hills Apts., 328

   F.3d 1310, 1321 (11th Cir. 2003) (“an insured has a duty to take certain steps for its own protection

   such as reading their policies….”); Harkless v. Laubhan, 278 So.3d 728, 734-35 (Fla. 2nd DCA

   2019) (“If a party has knowledge such that a reasonably prudent person would make a further

   inquiry but no further investigation is made, the party ‘must suffer the consequence of his

   neglect’”); Citizens Prop. Ins. Corp. v. European Woodcraft & Mica Design, Inc., 49 So.3d 774,

                                                     5
                                                                                         1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 6 of 15




   777-78 (Fla. 4th DCA 2010) (“it will not suffice the law to remain willfully ignorant of a thing

   readily ascertainable by whatever party puts him on inquiry, when the means of knowledge is at

   hand”; “[s]imilarly, an insured cannot avoid liability for a provision in an insurance application he

   claims he did not read”).

          Additionally, even if English is not an insured’s first language, which has not yet been

   alleged, “[p]ersons not capable of reading English, as well as those who are, are free to elect to

   bind themselves to contract terms they sign without reading…The burden is on the person who

   cannot read to know that he cannot read and if he desires to have an instrument read and explained

   to him to select a reliable person to do so before he signs it.” Kendall Imps., LLC v. Diaz, 215

   So.3d 95, 101 (Fla. 3d DCA 2017), citing Merrill, Lunch, Pierce, Fenner & Smith, Inc. v. Benton,

   467 So.2d 311, 313 (Fla. 5th DCA 1985). See also Spring Lake NC, LLC v. Holloway, 110 So.3d

   916, 917 (Fla. 2nd DCA 2013) (elderly woman bound to arbitration agreement notwithstanding

   limited reading ability, memory problems, and confusion); accord Valencia v. 1300 Ocean Drive,

   LLC, 2017 U.S. Dist. LEXIS 218396 (S.D. Fla. Dec. 1, 2017), at *7-8.

          The LH defendants knew that LHSEC was on the application and on an insurance

   certificate, which they had allegedly previously brought to PAG’s attention. By their own

   admissions, the LH defendants were on inquiry notice and should have read the policy to confirm

   the identity of the “Named Insured”. LHSEC was the identified insured on both the 18/19 and

   19/20 insurance applications, and LHSEC was the “Named Insured” on both the 18/19 policy and

   the 19/20 policies.

          Hallmark respectfully requests that the Court order and instruct that no defendant or

   counterclaimant make any statement, offer any evidence or argue that he, she or it did not read the

   Hallmark policies prior to the underlying action because that failure is irrelevant against Hallmark.



                                                    6
                                                                                       1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 7 of 15




          V.      No Defendant Should Be Permitted To Make Statements, Offer Evidence Or
                  Argue Contrary To Florida Law That Courts and Juries May Not Rewrite
                  Contracts, Particularly The Identity Of The “Named Insured”

          “[W]hen interpreting a policy to determine who is covered, it is a well-settled rule ‘that a

   court shall not rewrite a contract of insurance extending the coverage afforded beyond that plainly

   set forth in the insurance contract’…In particular, the term ‘named insured’ has a restricted

   meaning and does not apply to persons not specifically named in the policy.’” MRPT, 713

   Fed.Appx. at 957; see also Hill v. Deering Bay Marina Assn., 985 So.2d 1162, 1166 (Fla. 3d DCA

   2008) (“Florida law is clear: [¶] As this and many other courts have stated, courts do not rewrite

   contracts…‘a court is powerless to rewrite the contract to make it more reasonable or advantageous

   for one of the contracting parties’…‘It is well settled that courts may not rewrite a contract or

   interfere with the freedom of contract or substitute their judgment for that of the parties thereto in

   order to relieve one of the parties from the apparent hardship of an improvident bargain’….”);

   Fidelity Ins. Co. v. Suwannee Lumber Mfg. Co., Inc., 411 So.2d 950, 951 (Fla. 1st DCA 1982)

   (“[T]he courts in Florida have consistently held that the term ‘named insured’ has a restricted

   meaning and does not apply to persons not specifically named in the policy”); Herrera v. Integon

   Nat’l Ins. Co., 2020 U.S. Dist. LEXIS 21597 (S.D. Fla. Feb. 6, 2020) at 13, fn. 4.

          Hallmark respectfully requests that the Court order and instruct that no party make any

   statement, offer any evidence or argue that the jury may rewrite the Hallmark policies.

          VI.     No Defendant Should Be Permitted To Make Statements, Offer
                  Evidence Or Argue Contrary To The Criminal Action Conviction

          Coverage B, exclusion d., in the Hallmark policies provides that “This insurance does not

   apply to:… ‘Personal and advertising injury’ arising out of a criminal act by or at the direction of

   the insured.” Federal courts applying Florida law enforce such exclusions. See, e.g., Max

   Specialty Ins. Co. v. A Clear Title and Escrow Exch., LLC, 114 F. Supp. 3d 1191, 1195 (M.D. Fla.


                                                     7
                                                                                        1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 8 of 15




   2013) (granting insurer’s motion for summary judgment because the unambiguous terms of the

   policy preclude coverage under the criminal acts exclusions and no genuine issue of fact existed

   with respect to the criminal act); Certain Interested Underwriters at Lloyd's, London v. Axa

   Equitable Life Ins. Co., 981 F. Supp. 2d 1302, 1307-08 (S.D. Fla. 2013) (criminal conduct

   exclusion in the policy was operative and relieved the insurer of liability).

          A criminally convicted defendant cannot relitigate the same issues in a civil case. See Fla.

   Stats. section 772.14 (Fla. 2020); see also Star Tyme, Inc. v. Cohen, 659 So. 2d 1064, 1066 (Fla.

   1995) (“a defendant who is adjudicated guilty…in a criminal prosecution is collaterally estopped

   from…defending [a] civil [claim] that is based on the same conduct that gave rise to the prior

   prosecution”). The insured’s intent is not relevant to the applicability of the criminal acts

   exclusion. See Progressive N. Ins. Co. v. McDonough, 608 F.3d 388, 391 (8th Cir. 2010) (guilty

   plea triggered the criminal act exclusion; court rejected the insured’s claim that insurer must prove

   insured’s intent because exclusion did not require intent to apply).

          As LHSSC admitted in the underlying action, the same transactions and conduct are at issue

   in the criminal action and the underlying action. See ECF No. 86-3, at 1 (Lion Heart’s request for

   a stay of the underlying action (“Defendant Janaina Nascimento (‘Nascimento’), one of the Lion

   Heart Defendants, is facing criminal proceedings arising out of the same alleged sale of the

   counterfeit products that is the subject of this civil case”; see page 6 (bottom number) “‘No

   question exists’ that a district court ‘has the power to stay a civil proceeding due to an active

   parallel criminal investigation’”, emphasis supplied); see page 10 (bottom number) (“there is no

   dispute that the issues in the criminal and civil cases overlap. Both the criminal proceedings and

   the instant case arise out of allegations that the Lion Heart Defendants knowingly sold counterfeit

   Surgicel product”)); see also 79-6, 79-7, 79-8, 79-9; ECF 41-1; ECF No. 79, ¶ 32. LHSSC claims

   that LHLLC, not LHSSC, was the criminally acting party, although LHSSC argues that it is the

                                                     8
                                                                                       1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 9 of 15




   successor to LHLLC, on whose behalf Nascimento acted (ECF No. 85, ¶ 31; ECF No. 79, ¶ 32).

   If LHLLC is a criminal actor, LHSSC can only be a criminal actor. In addition, if the predecessor

   who performed the act at issue in the underlying action is not an insured, the successor cannot be

   insured for those acts. Hallmark raised the issue in ECF No. 59 at 6 (12th, 16th, and 39th affirmative

   defenses); 41-2 at 24, 94 (criminal act exclusion in policy attached to and incorporated into

   complaint); ECF No. 86-2, at 24 (Hallmark reservation of rights letter dated May 26, 2020 attached

   to LHSSC’s opposition, “Hallmark’s coverage position is based on presently available

   information. This letter is not, and should not be construed as, a waiver of any terms, conditions,

   exclusions or other provisions of the Hallmark policy, or any other policies of insurance issued by

   Hallmark or any of its affiliates. Hallmark expressly reserves all of its rights under the Hallmark

   policy, including the right to amend or supplement the statements set forth in this letter or its

   coverage position if circumstances or information warrant doing so, including without limitation,

   the right to supplement this letter to assert the application of additional terms, conditions,

   provisions, definitions or exclusions”); ECF No. 41, ¶ 1, 14, 16, 19, 21, 23, 34, 38, 42 (complaint);

   ECF No. 86-4 Hallmark February 23, 2021 reservation of rights letter on determination of criminal

   act attached to LHSSC’s opposition, at 15.

          See also ECF 79-7, at 1 (Plea Agreement, Nascimento operated LHLLC and “caused Lion

   Heart to purchase…”), at 2 (“R.W. returned the product to Lion Heart”); (“XS Supply sold the

   SURGICEL it had purchased from Lion Heart….”); ECF No. 79-8 (criminal sentencing transcript,

   at 27-28 (Nascimento’s counsel argues “She writes ‘Randy, we have nothing to hide from the

   FDA…They were imported legally, as everything we deal with…And then Mr. Ware returns the

   product to Ms. Nascimento’s company, to Lion Heart’”) (emphasis supplied). Nascimento was

   also a manager of the limited liability company, and entities can only act through their principals.

   ECF No. 41-1, ¶ 18; see also ECF No. 79, ¶ 36.

                                                     9
                                                                                        1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 10 of 15




          Hallmark respectfully requests that the Court order and instruct that no party make any

   statement, offer any evidence or argue contrary to the criminal action conviction.

          VII.    No Defendant Should Be Permitted To Make Statements, Offer
                  Evidence Or Argue Regarding The Purported Phone Call By Their
                  Agent Which The LH Defendants Never Disclosed In Discovery

          “If a party fails to provide information…, the party is not allowed to use that information

   …to supply evidence…at a trial, unless the failure was substantially justified or is harmless.” Lips

   v. City of Hollywood, 350 Fed.Appx. 328, 340 (11th Cir. Sept. 25, 2009) (proper exclusion of

   telephone call because not disclosed or produced by opposing party in discovery); Berkley Ins. Co.

   v. Suffolk Constr. Co., 2021 U.S. Dist. LEXIS 74511 (S.D. Fla. Apr. 19, 2021), at 2-10 (proper

   exclusion of evidence of damages not disclosed in response to interrogatories).

          Neither the LH defendants nor their agent PAG ever produced in response to discovery

   requests any evidence or information whatsoever regarding any purported phone call from PAG

   after the e-mail instructing USG/Hallmark to name LHSEC as the insured. The LH defendants

   did not testify at deposition about any purported phone call. If the call occurred, of which there is

   absolutely no evidence except the testimony of a threatened non-party broker on the last day of

   discovery, there is no reason that the LH defendants should not have disclosed it with their

   responses to written discovery and at deposition well before the discovery deadline. The LH

   defendants also did not mention any purported call in their answer, their counterclaim or their

   opposition to Hallmark’s motion for judgment on the pleadings. Additionally, the LH defendants

   could have but never disclosed any phone call before the action was filed during Hallmark’s

   investigation of the claim, with which contractual cooperation was required. The LH defendants

   never disclosed any phone call at any time. Never. Having failed to disclose any purported call

   before or in discovery, the LH defendants should not be permitted to make any statement, offer its

   agent’s post-threat testimony on the last day of discovery or any other evidence of any purported

                                                    10
                                                                                        1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 11 of 15




   call, or argue regarding any call following their agent’s written instruction to name LHSEC as the

   insured.

          The LH defendants’ non-disclosure was neither substantially justified nor is it harmless.

   They never explain their failure timely to prepare their case. It bears emphasis that PAG is their

   agent. They had years to work with their agent to determine the facts of policy issuance. They

   made no showing whatsoever of what, if anything, they did to investigate with its agent that key

   issue. For two and a half years, neither PAG/Sosa or the LH defendants ever mentioned, let alone

   discussed or provided documentation of, any purported phone call from PAG/Sosa to USG/Eric

   Pray on August 23 after Sosa’s 4:17 PM e-mail instructing USG/Hallmark to name LHSEC as the

   insured. If the LH defendants had done even the most basic investigation with its own agent, and

   if any telephone call had ever actually occurred, they would have known about it months, if not

   years, before. Their failure to be aware of any purported call demonstrates their failure to do even

   basic investigation (as well as the phantom nature of the call). Their failure to disclose the call

   before or in discovery is neither substantially justified nor harmless. They should not be rewarded

   for failing to properly and timely prepare their own case and disclose such evidence on a key issue.

          Hallmark respectfully requests that the Court order and instruct that no party make any

   statement, offer any evidence or argue regarding any purported telephone call to USG regarding

   the name of the named insured after PAG’s August 23, 2018 4:17 PM e-mail instructing

   USG/Hallmark to name LHSEC as the named insured.

          VIII.   No Defendant Should Be Permitted To Make Statements, Offer
                  Evidence Or Argue Actions Not Taken, Events That Did Not Occur,
                  Contrary to Their Admissions, Or Facts Irrelevant to Hallmark

          The LH Defendants argue actions that they did not take and events that did not occur. Any

   deposition testimony or trial testimony based on actions that the LH defendants did not take and

   on events that did not occur should not be the subject of permitted testimony. They are irrelevant.

                                                   11
                                                                                      1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 12 of 15




   This case, as any case, depends on the actual acts and omission of the LH defendants, not on what

   they wish they had done, could have done, or should have done. What they in fact did and did not

   do is material to the issues. The premium calculation is irrelevant to any issue raised by this action.

   It is based on generic classifications (business activity), class codes (16750 internet retailers),

   general locations, reported amount of business, applied to an algorithm. That a similar premium

   may be charged for similar risks is not evidence that a particular entity is or is not an insured. As

   a matter of law, the name on the policy, not phantom facts or the premium calculation, determines

   who is, and is not, entitled to coverage. Not only is testimony regarding non-existent facts

   irrelevant as a matter of fact and law, that testimony prejudices Hallmark by attempting to confuse

   the jury.

           Communications and transactions solely between PAG and the LH Defendants are not

   relevant against Hallmark. Hallmark is not charged with knowledge of any purported fact of which

   it did not have notice. For example, and without limitation, neither USG nor Hallmark ever

   received the check from LHLLC to PAG for the premium. USG for Hallmark only received PAG’s

   check to USG on which PAG identified that it applied to “Lion Heart Surgical Equipment”. PAG

   never sent to USG or Hallmark any certificate of insurance. PAG only sent certificates of

   insurance to Fabian Conde at Lion Heart. It is irrelevant what the LH defendants may have

   intended or discussed with their agent PAG. Discovery proves that neither USG nor Hallmark

   were ever provided those documents or otherwise notified of their contents.

           No defendant should be permitted to make statements, offer evidence or argue contrary to

   admissions made in this case. For example, and without limitation: PAG authenticated its August

   23 e-mail instructing USG to identify “Lion Heart Surgical Equipment Corp.” as the “Named

   Insured” on the Hallmark 2018/2019 policy. PAG testified that it instructed USG on April 23 to

   identify “Lion Heart Surgical Equipment Corp.” as the “Named Insured”; that USG correctly

                                                     12
                                                                                         1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 13 of 15




   identified LHSEC as the “Named Insured” pursuant to PAG’s April 23 e-mail; that PAG

   understood Lion Heart wanted the name changed from “Lion Heart Surgical Equipment, LLC” to

   “Lion Heart Surgical Equipment Corp.”; that PAG claims PAG knew it made a mistake but did

   not verify the name on the policy nor contact USG (or Hallmark) after receiving a copy of the

   policy to “correct” the “Named Insured”; that PAG made no note or other entry in its file regarding

   PAG’s “mistake”, including that the insured was anyone other than LHSEC; that PAG sent the

   policies to Lion Heart, which never questioned that LHSEC was the “Named Insured” on the

   policies; and that PAG had no authority to issue the Certificate of Insurance to Lion Heart, which

   was never sent to USG or Hallmark in any event (ECF No. 85-3 (deposition transcript of PAG

   representative Maggy Sosa), at 37:13-39:12, 40:23-41:19, 44:25-45:10, 45:11-46:4, 47:2-6, 47:22-

   49:13, 49:21-50:4, 56:23-57:6, 65:9-66:20, 68:19-69:10, 78:17-22, 82:18-83:3, 83:24-84:13; 85-

   7; ECF NO. 86 at 8). Any purported communications solely between LHSSC and PAG provided

   no notice to USG or Hallmark (e.g., the Certificate of Insurance, any e-mails between them

   regarding the name of the insured, or any checks from Lion Heart to PAG) (ECF No. 85-3, 56:5-

   22).

          LHSSC and Conde testified and admitted that PAG instructed USG to identify “Lion Heart

   Surgical Equipment Corp.” as the “Named Insured” (ECF No. 79 SOF ¶ 4; ECF No. 85 SOF ¶ 69).

   PAG was not an agent of, and had no authority to bind, Hallmark (ECF No. 85 SOF ¶ 2). USG,

   as did PAG, authenticated the April 23 PAG e-mail (ECF No. 41-3; ECF No. 79 SOF ¶ 4; ECF

   No. 79-1 at 129:10-14; ECF No. 98-1 SOF Exhibit 2 Declaration of Eric Pray (“Pray Decl.”), ¶¶

   1-6). LHSSC admitted in its counterclaim that LHSEC was identified on a signed application

   (ECF No. 49 LHSSC counterclaim ¶¶ 4, 15; ECF 79-1 ). The LH Defendants admitted that LHLLC

   was not an insured under the Hallmark Policy (ECF No. 85, ¶¶ 31, 32, 35, 37; see also ECF No.

   79, ¶ 10). The LH Defendants admitted that Fabian Conde and Janaina Nascimento are not officers

                                                   13
                                                                                     1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 14 of 15




   or directors of the named insured LHSEC (ECF No. 85, ¶ 10; see also ECF No. 79, ¶ 18). LHSEC

   was admittedly the sole “Named Insured” on both the 18/19 and the 19/20 policies (ECF No. 85-

   3, 64:4-65:19). No one from PAG or the LH Defendants ever contacted USG or Hallmark to

   purportedly “correct” the named insured on the 18/19 or the subsequent 19/20 policy (ECF No.

   79-1, 30: 2-7; 85-3, 65:9-66:15). ECF No. 85, ¶¶ 1, 2, 17, 19, 22, 23, 24, 25, 26, 27, 28, 29, 30,

   38. This list is non-exhaustive. The LH Defendants are charged with knowledge of all admissions

   that they and their agent have made in this case. No defendant should be permitted to proceed at

   trial contrary to their admissions.

                               LOCAL RULE 7.1(a)(3) CERTIFICATION

          Movant’s counsel has conferred with all parties who may be affected by the orders sought

   in the motion in a good faith effort to resolve the issues raised herein and was unable to do so.

   Dated: June 8, 2021                             Respectfully submitted,

   HINSHAW & CULBERTSON, LLP                       MORISON & PROUGH, LLP
   /s/ Rory Eric Jurman_______________             /s/ William C. Morison________
   Rory Eric Jurman, Esq.                          William C. Morison, Esq.
   Florida Bar No.: 194646                         California State Bar No.: 99981
   rjurman@hinshawlaw.com                          wcm@morisonprough.law
   One East Broward Boulevard, Suite 1010          2540 Camino Diablo, Suite 100
   Fort Lauderdale, Florida 33301                  Walnut Creek, California 94597
   T: (954) 467-7900; F: 954-467-1024              T: (925) 937-9990; F: (925) 937-3272
   Attorneys for Plaintiff/Counter-defendant       Attorneys for Plaintiff/Counter-defendant
   Hallmark Specialty Insurance Company            Hallmark Specialty Insurance Company




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 8th day of June 2021, the foregoing was filed with the

   Court’s CM/ECF system, which will send notice to the parties in this ligation via CM/ECF.

                                                 By:     /s/ Rory Eric Jurman
                                                            Rory Eric Jurman


                                                    14
                                                                                       1024140\308250471.v3
Case 0:20-cv-61483-RAR Document 106 Entered on FLSD Docket 06/08/2021 Page 15 of 15




                                       SERVICE LIST

    Danya J. Pincavage (FL Bar 14616)           Alice R. Huneycutt (FL Bar 293105)
    Omar M. Ali-Shamaa (FL Bar 121461)          STEARNS WEAVER MILLER WEISSLER
    WOLFE | PINCAVAGE                           ALHADEFF & SITTERSON, P.A.
    2937 SW 27th Avenue, Suite 302              SunTrust Financial Centre, Suite 2100
    Miami, FL 33133                             401 E. Jackson Street
    T: (786) 409-0800                           Tampa, Florida 33602
    Primary: danya@wolfepincavage.com;          Post Office Box 3299
    omar@wolfepincavage.com                     Tampa, Florida 33601
    Secondary: monica@wolfepincavage.com;       T: (813) 222-5031
    service@wolfepincavage.com                  F: (813) 222-5089
                                                Primary: ahuneycutt@stearnsweaver.com
    Attorneys for Lion Heart Surgical Supply    Secondary:dangel@stearnsweaver.com,
    LLC, Lion Heart Surgical Supply Corp.,      mkish@stearnsweaver.com
    Fabian Conde, and Janaina D. Nascimento
                                               Geoffrey Potter (NY Bar 2252302 PHV)
    Gus M. Centrone (FL Bar 0030151)           Timothy Waters (NY Bar 4683157 PHV)
    James E. Felman (FL Bar 775568)            Joshua R. Stein (NY Bar 5387394 PHV)
    Katherine E. Yanes (FL Bar 159727)         Jacqueline Lash (NY Bar 5534953 PHV)
    KYNES MARKMAN & FELMAN, P.A.               PATTERSON BELKNAP
    P.O. Box 3396                              WEBB & TYLER LLP
    Tampa, Florida 333601                      1133 Avenue of the Americas
    T: (813) 229-1118                          New York, New York 10036-6710
    F: (813) 221-6750                          T: (212) 336-2000
    Primary: gcentrone@centroneshrader.com;    F: (212) 336-2222
    jfelman@kmf-law.com; kyanes@kmf-           Primary: gpotter@pbwt.com;
    law.com                                    twaters@pbwt.com; jstein@pbwt.com;
    Secondary: cbarteaux@kmf-law.com;          jlash@pbwt.com
                                               Attorneys for Johnson & Johnson, Ethicon,
    Attorneys for XS Supply, LLC, Jon M. Bird, Inc., Ethicon US, LLC
    Tyler Berger, Ivan Rodimushkin, David W.
    Longdue III, and Brendan Thomas




                                               15
                                                                           1024140\308250471.v3
